Oliver, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in decisions set forth in the following stipulation of submission:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the above remands of protest consist of Enlargers, Accessory Lenses, and Printing Boards, which were the subject of the following judgments and decisions by the First Division of this Court on April 16, 1958:
E. Leitz, Inc. vs United States, Abstract #61821
Manca, Inc. vs United States, Abstract #61822
Manca, Inc. vs United States, Abstract #61823
Manca, Inc. vs United States, Abstract #61824
Manca, Inc. vs United States, Abstract #61825
*421wherein it is stated “* * * and remand the matters pursuant to the provisions of Title 28 U.S.C. §2636(d.), for further proceedings before a single judge sitting in reappraisement for determination of the value of the imported merchandise in the manner provided for by law”.
IT IS FURTHER STIPULATED AND AGREED that the enlargers described below do not have as a component of chief value a photographic lens, and that at the time of the exportation of such merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States were as follows:
Invoice Less Price Dis- U.S. $
Entry No. Merchandise ea. count per ea.
E. Leitz, Inc. vs United States — 260966-K/17422-54—Abs. #61821
962053 1 Enlarger Foeomat Ila $248.40 46% $134. 14
Accessory lens 26.40 46 % 14.26
Printing boards 13. 92 46% 7. 52
Manca, Inc. vs United States — 262902-K/19563-54—Abs. #61822
WH 1702 10 Enlargers Foeomat Ila 213.96 46% 115.54
Accessory lens 26. 40 46% 14. 26
Printing boards 13. 92 46% 7.52
Manca, Inc. vs United States--264104-K/21015-54 — Abs. #61823
973414 3 Enlargers Foeomat Ila 214. 56 46% 115.86
Accessory lens 26. 40 46% 14. 26
Printing boards 13. 92 46% 7.52
973413 3 Enlargers Foeomat Ila 214. 56 46% 115.86
Accessory lens 26. 40 46% 14.26
Printing boards 13. 92 46% 7.52
Manca, Inc. vs United States — 310552-K/14680-56--Abs. #61824
WH 92523 2 Enlargers Foeomat Ila 2,14. 80 48% 111. 70
Accessory lens 26. 40 48% 13.73
Printing boards 13. 92 48% 7.23
838858 2 Enlargers Foeomat Ila 214. 80 48% 111. 70
Accessory lens 26. 40 48% 13. 73
Printing boards 13. 92 48% 7. 23
Manca, Inc. vs United States — 326874r-K/65,47-55— -Abs. #61825
WH 100763 14 Enlargers Foeomat Ila 214.56 46% 115.86
Accessory lens 26.40 46% 14.26
Printing boards 13. 92 46% 7.52
796865 2 Enlargers Foeomat Ila 214.80 46%' 115.99
Accessory lens 26.40 46% 14.26
Printing boards 13.92 46% 7.52
WH 4379 10 Enlargers Foeomat Ila 213.96 46% 115.54
Accessory lens 26. 40 46% 14. 26
Printing boards 13. 92 46% 7. 52
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the above remands of protest may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for *422appraisement of the merchandise in question, and I bold such dutiable value for each of the articles to be as hereinabove set forth in the stipulation of submission. Judgment will be rendered accordingly.